                                                        United States District Court
                                                        Central District of California


 UNITED STATES OF AMERICA vs.                                                Docket No.            CR 19-329-GW                         JS 3

 Defendant           BONG JUN KIM                                            Social Security No. N         O   N   E
 akas:   NONE                                                                (Last 4 digits)

                                          JUDGMENT AND PROBATION/COMMITMENT ORDER

                                                                                                                   MONTH   DAY   YEAR
              In the presence of the attorney for the government, the defendant appeared in person on this date.   09       16    19

  COUNSEL                                                              Elena Sadowsky, DFPD
                                                                            (Name of Counsel)

    PLEA             U GUILTY, and the court being satisfied that there is a factual basis for the plea.          NOLO            NOT
                                                                                                               CONTENDERE        GUILTY
  FINDING  There being a finding/verdict of GUILTY, defendant has been convicted as charged of the offense(s) of:
          16 U.S.C. § 3372(a)(2)(B), 16 U.S.C. § 3373(d): ATTEMPT TO EXPORT PLANTS TAKEN IN VIOLATION OF
          STATE LAW, AIDING AND ABETTING, CAUSING AN ACT TO BE DONE as charged in Count 2 of the
          Indictment.
JUDGMENT The Court asked whether there was any reason why judgment should not be pronounced. Because no sufficient cause to the
AND PROB/ contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that:
  COMM    Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant is sentenced to TIME SERVED.
  ORDER

It is ordered that the defendant shall pay to the United States a special assessment of $100, which is due immediately. Any unpaid
balance shall be due during the period of imprisonment, at the rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

Pursuant to Guideline § 5E1.2(a), all fines are waived as the Court finds that the defendant has established that he is unable to pay
and is not likely to become able to pay any fine.

Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the defendant, Bong Jun Kim, is hereby
committed on Count 2 of the 2-Count Indictment to the custody of the Bureau of Prisons for a term of TIME SERVED.

Upon release from imprisonment, the defendant shall be placed on supervised release for a term of three years under the following
terms and conditions:

         1.          The defendant shall comply with the rules and regulations of the United States Probation & Pretrial Services
                     Office and General Order 18-10.

         2.          During the period of community supervision, the defendant shall pay the special assessment in accordance with
                     this judgment's orders pertaining to such payment.

         3.          The defendant shall cooperate in the collection of a DNA sample from the defendant.

         4.          The defendant shall comply with the immigration rules and regulations of the United States, and if deported from
                     this country, either voluntarily or involuntarily, not reenter the United States illegally. The defendant is not
                     required to report to the Probation & Pretrial Services Office while residing outside of the United States; however,
                     within 72 hours of release from any custody or any reentry to the United States during the period of Court-ordered
                     supervision, the defendant shall report for instructions to the United States Probation Office located at: the United
                     States Court House, 312 North Spring Street, Room 600, Los Angeles, California 90012.

CR-104 (wpd 10/18)                                JUDGMENT & PROBATION/COMMITMENT ORDER                                            Page 1 of 4
 USA vs.        BONG JUN KIM                                                                                    Docket No.:           CR-19-329-GW


The government’s request to dismiss the remaining counts is granted.

Defendant is advised of his appeal rights.



 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of Probation and
 Supervised Release within this judgment be imposed. The Court may change the conditions of supervision, reduce or extend the period of
 supervision, and at any time during the supervision period or within the maximum period permitted by law, may issue a warrant and revoke
 supervision for a violation occurring during the supervision period.




              September 18, 2019
              Date                                                                                  GEORGE H. WU, U. S. District Judge

 It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment Order to the U.S. Marshal or other qualified officer.

                                                                                                    Clerk, U.S. District Court



              September 19, 2019                                                         By         /s/ Javier Gonzalez
              Filed Date                                                                            Deputy Clerk



 The defendant must comply with the standard conditions that have been adopted by this court (set forth below).

                                         STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                                          While the defendant is on probation or supervised release pursuant to this judgment:




 1.    The defendant must not commit another federal, state, or local crime;                              9.    The defendant must not knowingly associate with any persons engaged in criminal activity and
 2.    he defendant must report to the probation office in the federal judicial district of                     must not knowingly associate with any person convicted of a felony unless granted permission
       residence within 72 hours of imposition of a sentence of probation or release from                       to do so by the probation officer. This condition will not apply to intimate family members,
       imprisonment, unless otherwise directed by the probation officer;                                        unless the court has completed an individualized review and has determined that the restriction
 3.    The defendant must report to the probation office as instructed by the court or probation                is necessary for protection of the community or rehabilitation;
       officer;                                                                                           10.   The defendant must refrain from excessive use of alcohol and must not purchase, possess, use,
 4.    The defendant must not knowingly leave the judicial district without first receiving the                 distribute, or administer any narcotic or other controlled substance, or any paraphernalia
       permission of the court or probation officer;                                                            related to such substances, except as prescribed by a physician;
 5.    The defendant must answer truthfully the inquiries of the probation officer, unless                11.   The defendant must notify the probation officer within 72 hours of being arrested or
       legitimately asserting his or her Fifth Amendment right against self-incrimination as to                 questioned by a law enforcement officer;
       new criminal conduct;                                                                              12.   For felony cases, the defendant must not possess a firearm, ammunition, destructive device,
 6.    The defendant must reside at a location approved by the probation officer and must                       or any other dangerous weapon;
       notify the probation officer at least 10 days before any anticipated change or within 72           13.   The defendant must not act or enter into any agreement with a law enforcement agency to act
       hours of an unanticipated change in residence or persons living in defendant’s                           as an informant or source without the permission of the court;
       residence;                                                                                         14.   As directed by the probation officer, the defendant must notify specific persons and
 7.    The defendant must permit the probation officer to contact him or her at any time at                     organizations of specific risks posed by the defendant to those persons and organizations and
       home or elsewhere and must permit confiscation of any contraband prohibited by law                       must permit the probation officer to confirm the defendant’s compliance with such requirement
       or the terms of supervision and observed in plain view by the probation officer;                         and to make such notifications;
 8.    The defendant must work at a lawful occupation unless excused by the probation officer             15.   The defendant must follow the instructions of the probation officer to implement the orders
       for schooling, training, or other acceptable reasons and must notify the probation officer               of the court, afford adequate deterrence from criminal conduct, protect the public from further
       at least ten days before any change in employment or within 72 hours of an                               crimes of the defendant; and provide the defendant with needed educational or vocational
       unanticipated change;                                                                                    training, medical care, or other correctional treatment in the most effective manner.




CR-104 (wpd 10/18)                                                  JUDGMENT & PROBATION/COMMITMENT ORDER                                                                                          Page 2 of 4
 USA vs.     BONG JUN KIM                                                       Docket No.:     CR-19-329-GW


             The defendant must also comply with the following special conditions (set forth below).


           STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL SANCTIONS

           The defendant must pay interest on a fine or restitution of more than $2,500, unless the court waives interest or unless the fine or
 restitution is paid in full before the fifteenth (15th) day after the date of the judgment under 18 U.S.C. § 3612(f)(1). Payments may be subject
 to penalties for default and delinquency under 18 U.S.C. § 3612(g). Interest and penalties pertaining to restitution, however, are not applicable
 for offenses completed before April 24, 1996.

          If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant must pay the
 balance as directed by the United States Attorney’s Office. 18 U.S.C. § 3613.

          The defendant must notify the United States Attorney within thirty (30) days of any change in the defendant’s mailing address or
 residence address until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C. § 3612(b)(l)(F).

         The defendant must notify the Court (through the Probation Office) and the United States Attorney of any material change in the
 defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or restitution, as required by 18 U.S.C. § 3664(k).
 The Court may also accept such notification from the government or the victim, and may, on its own motion or that of a party or the victim, adjust
 the manner of payment of a fine or restitution under 18 U.S.C. § 3664(k). See also 18 U.S.C. § 3572(d)(3) and for probation 18 U.S.C. §
 3563(a)(7).

           Payments will be applied in the following order:

                     1. Special assessments under 18 U.S.C. § 3013;
                     2. Restitution, in this sequence (under 18 U.S.C. § 3664(i), all non-federal victims must be paid before the United
                       States is paid):
                               Non-federal victims (individual and corporate),
                               Providers of compensation to non-federal victims,
                               The United States as victim;
                     3. Fine;
                     4. Community restitution, under 18 U.S.C. § 3663(c); and
                     5. Other penalties and costs.

            CONDITIONS OF PROBATION AND SUPERVISED RELEASE PERTAINING TO FINANCIAL SANCTIONS

          As directed by the Probation Officer, the defendant must provide to the Probation Officer: (1) a signed release authorizing credit report
 inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure and (3) an accurate financial statement, with
 supporting documentation as to all assets, income and expenses of the defendant. In addition, the defendant must not apply for any loan or open
 any line of credit without prior approval of the Probation Officer.

         The defendant must maintain one personal checking account. All of defendant’s income, “monetary gains,” or other pecuniary proceeds
 must be deposited into this account, which must be used for payment of all personal expenses. Records of all other bank accounts, including
 any business accounts, must be disclosed to the Probation Officer upon request.

         The defendant must not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess of $500 without
 approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied in full.

                                These conditions are in addition to any other conditions imposed by this judgment.




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                     Page 3 of 4
 USA vs.     BONG JUN KIM                                                        Docket No.:      CR-19-329-GW




                                                                     RETURN

 I have executed the within Judgment and Commitment as follows:
 Defendant delivered on                                                                      to
 Defendant noted on appeal on
 Defendant released on
 Mandate issued on
 Defendant’s appeal determined on
 Defendant delivered on                                                                    to
     at
     the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                     United States Marshal


                                                               By
            Date                                                     Deputy Marshal




                                                                  CERTIFICATE

 I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in my office, and in my
 legal custody.

                                                                     Clerk, U.S. District Court


                                                               By
            Filed Date                                               Deputy Clerk




                                                 FOR U.S. PROBATION OFFICE USE ONLY


Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2) extend the term of
supervision, and/or (3) modify the conditions of supervision.

         These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


         (Signed)
                     Defendant                                                      Date




                     U. S. Probation Officer/Designated Witness                     Date




CR-104 (wpd 10/18)                               JUDGMENT & PROBATION/COMMITMENT ORDER                                                      Page 4 of 4
